 



Exhibit 10.8
TERMS AND CONDITIONS
PERFORMANCE-BASED
RESTRICTED STOCK UNITS GRANTED IN 2005
UNDER STOCK PERFORMANCE PLAN
Amended January 1, 2007

 



--------------------------------------------------------------------------------



 



STOCK PERFORMANCE PLAN
TERMS AND CONDITIONS OF
PERFORMANCE VESTED RESTRICTED STOCK UNITS
GRANTED IN 2005

1.   GRANT       You (hereinafter “grantee”) were granted performance-based
restricted DuPont common stock units (“units”) effective February 2, 2005.   2.
  PERFORMANCE PERIOD – 2005-2007       For a period of time from the effective
date of the grant to the payout date (to be designated by DuPont following the
evaluation of the performance metrics at the conclusion of the three-year
performance period) (“restriction period”), grantee may not sell, gift, or
otherwise transfer or dispose of any of the units.       If grantee remains a
DuPont employee at the end of the restriction period, the number of units
vested, if any, will become shares of DuPont common stock and, subject to other
provisions of these terms and conditions, grantee shall be entitled to full
ownership of such shares with all associated rights of ownership, including but
not limited to the ability to sell, gift, or otherwise transfer the shares.    
  In connection with each grant, the Compensation Committee shall establish
performance metrics and a measurement process to evaluate the metrics, which
will determine the number of shares, if any, a grantee will receive at the
conclusion of the restriction period.       The metrics associated with this
grant for performance period 2005-2007 are Revenue Growth and Return on
Investors Capital.       Revenue Growth — Sales/Revenue as reported in company
filings and adjusted for “major acquisitions/divestitures”, but only if the
aggregate of major acquisitions/divestitures totals 15% or more of total revenue
in a fiscal year. A “major acquisition/divestiture” is defined as one that
accounts for at least 5% of total revenue. Measurement approach: point-to-point
Compound Annual Growth Rate.       Return on Investors Capital (ROIC) — As
calculated for DuPont’s Variable Compensation plan.       Numerator: net income
from continuing operations including minority interest income before (as
itemized on the income statement): extraordinary items, special items, after-tax
interest expense, and preferred dividends.       Denominator: 5-quarter average
total investors capital (total debt, shareholders equity, and minority interest
liability).       Measurement approach: For 2005 and 2006, ROIC results will be
based on DuPont’s performance relative to the peer group. For 2007, DuPont’s
performance will be based on an absolute target.       The measurement of these
metrics will be based on revenue growth comparing DuPont’s performance relative
to the performance of a peer group (as established by the Compensation
Committee) and a combination of relative and absolute ROIC target.      
Utilizing the matrix table below, the Compensation Committee will determine the
appropriate performance factor based on an assessment of DuPont’s performance in
relative revenue growth as a percentile of the peer group and based on the
appropriate ROIC target.

-2-



--------------------------------------------------------------------------------



 



                          2005 and   2007   DuPont Annualized Revenue Growth vs.
Peers 2006   ROIC Result       25th to   40th to   60th to     Current vs.   as
of   <25th   40th   60th   75th   > 75th Peers   12/31/2007   Percentile  
Percentile   Percentile   Percentile   Percentile
>75th Percentile
  >18%   50%   90%   135%   165%   200%
60th to 75th Percentile
  17% - 17.9%      0%   65%   110%   135%   165%
40th to 60th Percentile
  15.5% - 16.9%      0%   40%     90%   110%   135%
25th to 40th Percentile
  13% - 15.49%      0%   25%     40%     65%     90%
<25th Percentile
  <12.9%      0%      0%        0%        0%        0%

    Example:
3-year Annualized Revenue Growth relative to the Frame falls between the 40th
and 60th percentile, e.g., 54th percentile.       ROIC results at the 46th
percentile versus the peer group for 2005 and 2006, and at 17.0% for 2007 would
yield the following results.

                                  Payout Percent                 from Matrix    
            above (Revenue                 Result @                 40th to 60th
    Year   ROIC Result   percentile) Weight  
2005 and 2006
  40th to 60th Percentile versus peer group     90 %   2/3
2007
    17.0 %     110 %   1/3  
 
  Payout Percent     96.66 %    

    The resulting performance factor from the above table will be applied as a
multiplier to the number of performance-based restricted stock units granted to
each participant. For example, a performance factor of 110% would be applied to
a grant of 100 units to yield 110 resulting units, which would be converted to
110 shares of DuPont common stock.       There will be no interpolation of
results. Should a percentile measure straddle two boxes in the matrix table, the
Compensation Committee, in its sole discretion, will determine which performance
factor to award.   3.   FORFEITURE       If grantee’s employment with DuPont
terminates for any reason, including, but not limited to, resignation, prior to
the expiration of the applicable restriction period, all rights to the units and
all amounts in grantee’s account shall be forfeited, except as otherwise may be
specifically provided in these terms and conditions.

-3-



--------------------------------------------------------------------------------



 



    At any time during the restriction period, all amounts in grantee’s account
shall be forfeited if the Compensation Committee, after a hearing at which
grantee shall be entitled to be present, shall find that grantee has willfully
engaged in activity which is harmful to the interest of any plan company.   4.  
DIVIDEND EQUIVALENTS       An amount equal to any cash dividends (or the fair
market value of dividends paid in property other than dividends payable in
DuPont common stock) payable on the total number of shares represented by the
total number of outstanding units (including whole and fractional units) in
grantee’s account will be allocated to grantee’s account in the form of units
based upon the stock price on the dividend payment date. Any stock dividends
payable on such number of shares will be allocated in the form of whole and
fractional units. The stock price shall be the closing price of DuPont common
stock as reported on the Composite Tape of the New York Stock Exchange.      
Dividend equivalent units will be determined at the end of the performance
period and credited to the grantee’s account at that time based on the
performance adjusted number of units in the grantee’s account. Dividend
equivalent units will be calculated by taking the final performance adjusted
number of units and calculating the dividend equivalent units for the first
dividend payment date during the performance period. The number of dividend
equivalent units from the first dividend payment date will be added to the total
number of units used to calculate the dividend equivalent units for the next
dividend payment date. This process will be continued for each subsequent
dividend payment date during the performance period until the total cumulative
number of dividend equivalent units is determined.   5.   PAYMENT FROM GRANTEE’S
ACCOUNT       Units shall be paid as soon as practical, in no event later than
two and a half months after the later of the end of DuPont’s taxable year or the
end of the grantee’s taxable year in which the units vest, in one share of
DuPont common stock for each unit, except that a cash payment will be made for
any fraction of a unit remaining in the grantee’s account. Such fractional unit
will be valued based on the fair market value (the average of the high and low
prices on the NYSE Composite Transactions Tape) of the shares on the effective
date of payment.   6.   PAYMENT IN EVENT OF RETIREMENT, DISABILITY, TERMINATION
FOR LACK OF WORK, DIVESTITURE TO AN ENTITY LESS THAN 50% OWNED BY DUPONT OR
DEATH       In the event grantee retires, becomes disabled, as such term is
defined in applicable benefit plans (“disability”), is terminated for lack of
work, as such term is defined in applicable benefit plans (“termination for lack
of work”), is terminated due to a divestiture to an entity which is less than
50% owned by DuPont or dies, all units in grantee’s account will be paid at the
conclusion of the restriction period as described in paragraph 2 above provided
grantee’s retirement, disability, termination (as described in this paragraph)
or death, occurs at least six months after the grant date and provided further
that grantee was an active employee of a plan company through the date of
retirement, death, disability or termination. Units in grantee’s account will be
pro-rated based on the number of months the individual was employed by DuPont
during the three-year performance period. In the event payment under this
provision shall give rise to application of section 409A of the Internal Revenue
Code, then not withstanding any other aspect of these Terms and Conditions, in
no event shall units be paid earlier than six months after separation from
employment of a “specified employee” as that term is defined within section 409A
of the Internal Revenue Code. If grantee’s death, disability, retirement or
termination occurs prior to expiration of the six-month period following the
grant date, all units shall be forfeited.       In the event of grantee’s death,
all units in grantee’s account will be paid to the person(s) specified in the
last beneficiary designation form filed with the Company. If no designation form
has been completed or if the designated beneficiary shall have predeceased
grantee, the balance in grantee’s account shall be paid promptly to grantee’s
estate.

-4-



--------------------------------------------------------------------------------



 



7.   SATISFYING WITHHOLDING WITH DUPONT COMMON STOCK       Shares of DuPont
common stock will be automatically used to satisfy withholding for federal,
state, and local taxes unless grantee is a Section 16 officer. The number of
shares withheld by the Company to satisfy withholding taxes shall be determined
based on the fair market value (the average of the high and low prices on the
NYSE-Composite Transactions Tape) of the shares on the date for determining the
amount of withholding tax due. Federal, state, and local withholding cannot
exceed statutory requirements.       If the grantee is a Section 16 officer or
director, because of SEC requirements, any election to use share withholding is
subject to certain restrictions and requirements. In general, the granteee must
make an irrevocable election at least six months prior to the vesting date or
within one of the four ten-day window periods per year. The terms and conditions
applicable to use of share withholding by Section 16 officers are attached
hereto as Exhibit A.       In the event of changes in relevant law or
circumstances, the Compensation Committee may modify the terms and conditions of
this paragraph 7, including discontinuing share withholding.   8.   ADJUSTMENTS
      In the event of any stock dividend, split-up, reclassification or other
change in capitalization, an equitable adjustment will be made as indicated in
Article XII of the Stock Performance Plan in the number of units in grantee’s
account.   9.   INTERPRETATION       The decision of the Compensation Committee
with respect to any question arising as to the interpretation of the Stock
Performance Plan as it affects this grant of restricted DuPont common stock
units, or as to interpretation of these terms and conditions, shall be final,
conclusive and binding.   10.   NO ACQUIRED RIGHTS       This grant is made at
the discretion of the Company, and should not be construed to imply an
entitlement to any future grants of a like or different nature.   11.  
INCORPORATION OF STOCK PERFORMANCE PLAN       In addition to the terms and
conditions set forth above, which are fixed by the Compensation Committee in
accordance with Article VI, paragraph 4 of the Stock Performance Plan, this
grant is also subject to the other applicable provisions of the Stock
Performance Plan.

-5-



--------------------------------------------------------------------------------



 



EXHIBIT A
TERMS AND CONDITIONS FOR USING SHARES TO SATISFY
WITHHOLDING TAX ON RESTRICTED STOCK UNITS
A Section 16 officer or director may elect to use shares of DuPont common stock
to satisfy federal, state and local tax withholding requirements in connection
with the vesting of restricted stock units. No shares may be withheld in excess
of statutory requirements.

1.   An election to use shares to satisfy amounts required to be withheld
pursuant to applicable federal, state and local tax laws in connection with the
vesting of restricted stock units is irrevocable. No election may be made with
respect to restricted stock units prior to six months after the grant date.   2.
  An election to use shares to satisfy tax-withholding requirements is subject
to the disapproval of the Compensation Committee.   3.   Shares used to satisfy
withholding may either be restricted stock unit shares otherwise issuable
pursuant to the vesting of the restricted stock unit grant or shares already
owned which are tendered to the Company. The Section 16 officer or director must
unconditionally agree to tender the appropriate number of shares to the Company
if the amount of withholding tax is determined after the vesting date of the
restricted stock units. When shares already owned are used to satisfy
withholding, the grantee must have owned such shares for at least six months.  
4.   When the Section 16 officer or director elects to use shares to satisfy
withholding, the election must be made on a date six months or more prior to the
vesting date, or during a ten-day window period prior to or coincident with the
vesting date. *   5.   The number of shares withheld by the Company or tendered
by the Section 16 officer or director to satisfy the withholding tax requirement
shall be determined based on the fair market value (the average of the high and
low prices on the NYSE-Composite Transactions Tape) of the shares on the date
for determining the amount of withholding tax due.

 

*   There are four ten-day window periods a year. They commence on the third
business day following the date the Company announces its quarterly and annual
sales and earnings and end on the twelfth business day following such date.

-6-